          Case 1:18-cv-00171-CRC Document 81 Filed 12/11/18 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MORGAN ROE, et al.,                  )
                                     )
                  Plaintiffs,        )
                                     )
      v.                             )  Civil Action No. 1:18-cv-00171
                                     )
REGINALD LA’VINCIENT WILSON, et )
al.,                                 )
                                     )
                  Defendants.        )
____________________________________)

                PLAINTIFFS’ MEMORANDUM OF OPPOSITION TO THE
                    REGINALD WILSON’S MOTION TO DISMISS


        Plaintiffs respectfully request that the Court deny, in its entirety, Reginald La’Vincient

Wilson’s Motion to Partially Dismiss Plaintiffs’ Amended Complaint and to Strike Improper

Requests for Relief. [ECF No. # 67].

   I.      The Court Should Not Dismiss Plaintiffs’ Substantive Due Process Claims or
           Equal Protection Claims Concerning Sexual Harassment Fifth Amendment

        Plaintiffs strongly disagree with Mr. Wilson’s argument that minor Morgan Roe was not

deprived of a protected liberty interest or property interest concerning sexual harassment.

        To state a § 1983 claim for violation of the Due Process Clause, a plaintiff must
        show that he has asserted a recognized liberty or property interest within the
        purview of the Fourteenth Amendment, and that the plaintiff was intentionally or
        recklessly deprived of that interest, even temporarily, under color of state law…
        Encompassed in the liberty interest of school children is the right to be free from
        “unjustified intrusions on personal security.”

Doe v. San Antonio Ind. School District, 197 Fed. Appx. 296 (5th Cir. 2006) citing Ingraham v.

Wright, 430 U.S. 651, 673 (1977) (emphasis added).
           Case 1:18-cv-00171-CRC Document 81 Filed 12/11/18 Page 2 of 5



         When Reginald Wilson, without the solicitation or permission of Roe or his father Doe,

placed his hands on Morgan Roe’s face to caress Roe (Wilson Mot. Dismiss, Wilson was not

merely expressing that he thought Roe was a good child or a student that he liked in the way a

normal teacher might. Mr. Wilson was deriving sexual pleasure from touching Roe, in the very

same way that he did later again that year, when without disregard to Roe’s welfare, he clutched

the minor Roe’s penis. Both instances of physical contact were unwelcome to Roe, a very young

minor, and both literally constitute forms of civil battery.

         The first of the two instances were reported to Dale Mann and Jacqueline Anderson, two

officials of the District of Columbia Schools authorized to investigate the complaints of Wilson

making sexual overtures to minor Roe and to reprimand or discipline Wilson. Wilson was a new

DCPS schoolteacher, and as such, he was on probation. D.C. Mun. Reg. § 5-E1307. One

exception to the DCPS Chancellor’s power to hire and fire, is the grant to supervisors, e.g.,

school principals like Dale Mann, to discipline probationary, non-tenured teachers like Reginald

La’Vincient Wilson. 5 D.C. Mun. Reg. § 5-E1402.1

         Mann and Anderson, being seasoned and experienced educators, were certainly alerted,

or should have been alerted by Wilson’s behaviors, because of how unusual and alarming they

are within the context of a public-school environment. Public school teachers are trained and

expected to never physically touch students barring some exigent circumstance, e.g., a student is



1
  A Supervisor is the administrative head of a school. In the case of a teacher such as Reginald Wilson, the principal
is the Supervisor. Oates v. District of Columbia, 647 F. Supp. 1079 (D.D.C. 1986) (CBA stated that
“the supervisor shall make available to all ET-15 personnel in the school a list of vacancies and the qualifications”
and “the athletic director at Ballow advised the principal of vacancies on the coaching staff, and one of the vacancies
was football coach… [t]he vacancy announcement was dated April 19, 1985”). Consequently, the task of
investigation and discipline fell to Defendant Wilson’s Supervisor, Dale Mann. See As Defendant Wilson’s
Supervisor, Dale Mann was permitted to investigate Defendant Wilson for misconduct and to engage in corrective
actions including but not limited to providing written counseling and issuing written letters of reprimand.
           Case 1:18-cv-00171-CRC Document 81 Filed 12/11/18 Page 3 of 5



physically assaulting the teacher or another teacher and self-defense is justified if security is not

available, a student or students are physically assaulting one or more other students and a teacher

must physically intervene if security is unavailable, or an ill or injured student needing a

teacher’s help to get to an ambulance, to a parent’s vehicle, or to a school nurse’s station, again,

if security personnel are not available. To receive a license to teach in Mississippi, a teacher like

Reginald Wilson must receive a traditional Reginald Wilson, (who has a master’s degree in

education from Delta State University)2, John Doe No 1 (who himself has a master’s in the art of

teaching and taught in public schools), Dale Mann and Jacqueline Anderson (both on whom have

degrees in education and have worked in public schools for more than twenty years) are all

aware of this expectation that teachers not touch children. The idea that Reginald Wilson would

casually caress the face of a child, for his own sexual gratification, and then publicly identify the

child as his intended sex partner using phrases employed in popular love songs placed Dale

Mann and Jacqueline Anderson on notice. Wilson’s sexual overtures to minor Plaintiff were

more than inappropriate, they constituted unwanted physical touching that, coupled with his

strange sexual statements to Roe necessitated that they investigate him, and if necessary,

reprimand or discipline him.

        Wilson claims that Plaintiffs have failed to demonstrate the grave unfairness to minor

Plaintiff committed by Wilson, Mann, and Anderson is also false. Coming from Mississippi,

Reginald Wilson knows there are serious consequences, in society and in the criminal justice

system, for placing his black, unwanted hands on a white child, whether in the South in Jackson,


2
 Teachers like Reginald Wilson are certified to teach in Mississippi after completing a “traditional teacher
education program” such as the one Wilson received at Delta State University. Educator Licensure, Mississippi
Department of Education, https://www.mdek12.org/OTL/OEL The course at Delta State University in which Wilson
would have learned about keeping his hands away from children is CEL 611, Classroom Management. Academic
Catalogs, Delta State University, http://www.deltastate.edu/academic-affairs/catalog/. This course was also called
“Classroom Management” in the late 1990s when both Wilson and Doe were enrolled in their graduate degree
programs of education at their respective universities.
           Case 1:18-cv-00171-CRC Document 81 Filed 12/11/18 Page 4 of 5



Mississippi on in the South in the tony confines of Woodley Park, in the Northwest quadrant of

the District of Columbia. So do Dale Mann and Jacqueline Anderson. If Morgan Roe were a

white child from the Woodley Park neighborhood, if John Doe No.1 were white, and/or if

Morgan Roe were female, Mann would have acted when told by Roe’s father that placing his

hands on minor Roe, in the hallway where he touched minor Roe’s face for his own sexual

gratification. This was before Wilson, emboldened by Mann’s and Anderson’s silence, took

minor Roe alone and sexually groped minor Roe’s penis, again, for his own sexual gratification.

    II.      Plaintiffs’ Requests for the District of Columbia To Revoke Wilson’s Teaching
             License and Enter His Name into a National Database Should Not Be Stricken.


          Wilson himself acknowledges that 28 U.S.C. § 1657 grants this Court a wide discretion

to grant preliminary or injunctive relief. Wilson asserts that because he was never charged or

convicted, no basis exists for plaintiffs’ required relief.

          The Metropolitan Police Department of the District of Columbia (MPD) once had a

negative reputation as being as an organization reluctant to criminally charge almost anyone for

any crime. By contrast, after spending a few hours interrogating Wilson in 2013, MPD was

convinced enough that a crime occurred to specifically ask the Department of Justice to issue a

warrant for Wilson’s arrest for Second Degree Child Abuse. Ex. A, Opp. Mot. Dismiss. [ECF

No. 15]. Assistant U.S. Attorney Toni Florence as a federal prosecutor is granted enormous

discretion to decide whether to issue such warrants, and whether to prosecute even heinous cases

of child sex abuse. Ms. Florence is certainly legally permitted by her supervisors, to prosecute

only cases in which she believes airtight, “smoking gun” evidence exists when she receives the

case, regardless of the crime committed. The fact that AUSA Florence elected to not prosecute
            Case 1:18-cv-00171-CRC Document 81 Filed 12/11/18 Page 5 of 5



Wilson by no means makes Wilson innocent of Plaintiffs’ allegations in this court, or the

termination of his teaching license inappropriate.

          Ms. Florence erred in this case in believing that the testimony of this minor, Roe, would

not be credible and in somehow “forgetting” that an adult, a teaching assistant, was present when

minor Roe was left alone with Wilson and Wilson groped Roe’s penis. Id. For every case

AUSAs like Ms. Florence prosecute against DCPS teachers, there are even more cases like this

one, in which the Department of Justice declines to prosecute, and DCPS teachers like Reginald

Wilson remain free to sexually abuse other children.

          Because Mr. Wilson’s D.C. teaching license was never revoked, because he can today

receive a teaching license in the state in which minor Plaintiff lives, get hired in its school

system, and because he can attempt to violate minor Plaintiff’s rights all over again, this Court

should at the very least order the District of Columbia to suspend his D.C. teaching license for

the time being and enter his name in the NASDTEC national database for now.

   III.      Conclusion

          For the foregoing reasons, Plaintiffs ask that the Court deny in its entirety Wilson’s

motion to dismiss.

DATED: December 11, 2018                Respectfully submitted,

                                        THE LAW OFFICES OF
                                        GERALD L. GILLIARD, ESQ. LLC

                                        __/s/ Gerald L. Gilliard___________________
                                        Gerald L. Gilliard, Esq.
                                        D.C. Bar. No. 497726
                                        1629 K Street NW, Suite 300
                                        Washington, D.C. 20006
                                        Tel. (202) 827-9753
                                        Fax. (202) 478-1783
                                        E-Mail: ggilliard@employmentlegalteam.com
